***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   MICHAEL GERRISH v. PAUL HAMMICK ET AL.
                 (AC 41759)
                DiPentima, C. J., and Prescott and Bear, Js.

                                   Syllabus

The plaintiff sought to recover damages for, inter alia, defamation and
    tortious interference, in connection with a statement made by the defen-
    dant W to the plaintiff’s employer, Q. The plaintiff, formerly a sergeant
    with a town police department, retired and took a position as a public
    safety officer with Q. Prior to the plaintiff’s retirement, he was accused
    of insubordination and neglect of duty. The chief of the police depart-
    ment, the defendant H, ordered W to conduct an internal affairs investiga-
    tion into the accusations but the plaintiff retired before the investigation
    had been completed and a decision could be made whether to discipline
    him. Q decided to arm certain of its public safety officers, including
    former police officers, who were able to provide a letter of good standing
    to Q. K, an investigator for Q, asked W whether the plaintiff would ever
    be able to receive a letter of good standing from the department, to
    which W responded ‘‘no.’’ The plaintiff’s employment was therefore
    terminated by Q. The trial court denied W’s motion for summary judg-
    ment but thereafter granted W’s motion to reargue and, after reconsid-
    ering its ruling, granted W’s motion for summary judgment and the
    plaintiff appealed to this court, claiming that the trial court improperly
    granted the motion to reargue and the motion for summary judgment.
    Held:
1. The trial court did not abuse its discretion in granting W’s motion to
    reargue; W asserted that the court made several errors, including that
    it overlooked certain evidence or misapprehended facts in denying his
    motion for summary judgment and, thus, the court was well within its
    discretion to grant the motion to reargue and reevaluate its decision.
2. The trial court properly granted summary judgment in favor of the defen-
    dants on the plaintiff’s claims of defamation and tortious interference:
    there was no genuine issue of material fact that W’s statement to K was
    substantially true, as he submitted evidence, namely, the affidavit of H,
    who averred that the plaintiff did not leave the department in good
    standing and that he had declined to provide the plaintiff with a letter
    of good standing, a decision which the evidence demonstrated was
    within his sole discretion as chief to make, and, after W met his burden
    of demonstrating that there was no genuine issue of material fact that
    his statement was substantially true, the plaintiff failed to proffer any
    evidence demonstrating the existence of such an issue; moreover, as
    defamation was the tort underlying the plaintiff’s tortious interference
    claim, the tortious interference claim failed as a matter of law because
    there was no genuine issue of material fact that the alleged defamatory
    statement underlying the tortious interference claim was substantially
    true and, therefore, there was no evidence that W’s alleged interference
    resulted from the commission of a tort.
           Argued February 13—officially released July 7, 2020

                             Procedural History

  Action to recover damages for, inter alia, defamation,
and for other relief, brought to the Superior Court in
the judicial district of Hartford, where the court, Hon.
A. Susan Peck, judge trial referee, denied in part the
defendants’ motion for summary judgment; thereafter,
the trial court granted the defendants’ motion to rear-
gue; subsequently, the court granted the defendants’
motion for summary judgment and rendered judgment
thereon, from which the plaintiff appealed to this
court. Affirmed.
  Justin Sargis, for the appellant (plaintiff).
  Kristan M. Maccini, for the appellee (defendant Mat-
thew Willauer).
                          Opinion

   PRESCOTT, J. This is a tort action brought by the
plaintiff, Michael Gerrish, against the defendant Mat-
thew Willauer seeking to recover damages for injuries
that he claims to have sustained as a result of an alleg-
edly defamatory statement made by the defendant to
the plaintiff’s former employer, Quinnipiac University
(Quinnipiac).1 The plaintiff appeals from the trial court’s
granting of summary judgment in favor of the defen-
dant. On appeal, the plaintiff claims that the trial court,
which initially had denied the defendant’s motion for
summary judgment, improperly granted (1) the defen-
dant’s motion to reargue and (2) upon reconsideration,
the defendant’s motion for summary judgment as to
the defamation and tortious interference counts of his
complaint. We disagree with both claims and, therefore,
affirm the judgment of the trial court.
   The record before the court, viewed in the light most
favorable to the plaintiff as the nonmoving party,
reveals the following facts and procedural history. The
plaintiff worked as a police officer for the Bloomfield
Police Department (department) from February, 1993
until June 1, 2012, when he retired with the rank of
sergeant.2 Prior to retiring from the department, a
department lieutenant accused the plaintiff of insubor-
dination and neglect of duty and requested that he be
investigated. After reviewing the request for an investi-
gation, Paul Hammick, as chief of the department,
ordered the defendant, who was a lieutenant and com-
mander of the professional standards division of the
department, to conduct an internal affairs investigation
of the accusations made against the plaintiff. Before the
investigation could be completed and before a decision
could be made on whether to discipline the plaintiff,
the plaintiff announced that he was retiring from the
department.
   Shortly after retiring from the department, the plain-
tiff began working for Quinnipiac as a public safety
officer in October, 2012. In 2014, Quinnipiac decided
that it would arm certain public safety officers, includ-
ing former police officers like the plaintiff. To become
an armed officer, officers needed to satisfy certain crite-
ria, including ‘‘retir[ing] in good standing from their
prior department and provid[ing] a letter of good stand-
ing’’ to Quinnipiac.
   In determining whether the plaintiff was qualified to
become an armed officer, Quinnipiac sought informa-
tion from the department, including whether the plain-
tiff had retired from the department in good standing.
Department policy defines ‘‘good standing’’3 and gives
the chief of the department the sole discretion to deter-
mine whether a department officer retired in good
standing.4 Quinnipiac investigator Karoline Keith con-
ducted a background investigation of the plaintiff,
which included investigating whether the department
would issue the plaintiff a letter of good standing. When
Keith asked the defendant whether the plaintiff would
ever be able to obtain a letter of good standing from
the department, the defendant responded, ‘‘no’’ (defen-
dant’s statement to Keith).5 Indeed, Hammick had deter-
mined, at some point after the plaintiff announced that
he was retiring from the department, that the plaintiff
had not left the department in good standing and thus
would not be able to receive a letter of good standing.
Because the defendant could not receive a letter of
good standing from the department, as communicated
to Keith by the defendant, Quinnipiac terminated his
employment on August 19, 2014.
   The plaintiff commenced this action on August 16,
2016. The complaint alleged that the defendant was
liable for, among other things, defamation and tortious
interference. See footnote 1 of this opinion. The defen-
dant denied the allegations in his answer and set forth
special defenses in which he stated, among other things,
that the plaintiff had failed to state claims for which
relief could be granted with respect to both counts.
  On October 2, 2017, the defendant moved for sum-
mary judgment on all counts of the plaintiff’s com-
plaint.6 With respect to the defamation count, the defen-
dant, in his motion for summary judgment and
memorandum of law in support thereof, stated that the
plaintiff’s defamation claim failed as a matter of law
because the defendant’s statement to Keith—that the
plaintiff could not obtain a letter of good standing from
the department—was substantially true. Regarding the
tortious interference count, the defendant stated that
this claim must fail ‘‘as a matter of law, because there
exists no genuine issue of material fact that he did not
provide any false information or, otherwise, improperly
disclose information to Quinnipiac representatives con-
cerning the plaintiff.’’ In essence, the defendant asserted
that the plaintiff’s tortious interference claim must fail
as a matter of law because there was no evidence in
the record demonstrating that the defendant committed
defamation, which was the tort underlying the tortious
interference claim.
  On March 12, 2018, the court denied the defendant’s
motion for summary judgment with respect to the defa-
mation and tortious interference counts. In its memo-
randum of decision, the court set forth its reasoning
for denying the defendant’s motion for summary judg-
ment on these counts. Regarding the defamation count,
the court determined that whether the defendant’s
statement to Keith was true was a question of fact for
the jury ‘‘because it is unclear whether the plaintiff
would ever receive a letter of good standing.’’ With
respect to the tortious interference count, the court
concluded that ‘‘there [was] a genuine issue of material
fact as to whether [the defendant’s] conduct was tor-
tious.’’ Specifically, the court stated that, ‘‘[b]ased on
[the] evidence, a trier of fact could conclude [that the
defendant] acted tortiously in either of two ways. First,
he could have misrepresented whether the plaintiff
would ever get a letter of good standing as he may
have known that only Hammick, [as the chief of the
department], could make that determination. Alterna-
tively, he could have intentionally interfered in the
plaintiff’s employment without justification because,
upon learning about Keith’s investigation, he sought to
make the plaintiff suffer an adverse employment action
by ensuring [that] Quinnipiac would never obtain a let-
ter of good standing from the [department]. Such con-
duct would qualify as malicious and, thus, a tortious
act. Whether such conduct is malicious is for the trier
of fact to decide.’’ (Footnote omitted.) The court, there-
fore, denied the defendant’s motion for summary judg-
ment on the defamation and tortious interference
counts.
   In response to the court’s denial of his motion for
summary judgment on these counts, the defendant, on
April 2, 2018, moved for the court to reconsider this
decision. First, the defendant argued that that the court
incorrectly had concluded that the plaintiff’s defama-
tion claim did not fail as a matter of law. In support of
this argument, the defendant asserted that the court
had arrived at its incorrect conclusion because it had
determined that there was a genuine issue of material
fact as to the truthfulness of the defendant’s statement
to Keith that the plaintiff could not obtain a letter of
good standing, even though ‘‘the uncontroverted evi-
dence [before the court was] that the plaintiff was not
provided with a letter of good standing and retirement
badge when he left the . . . [d]epartment in May of
2012; nor in June of 2014, when he sought [a letter of
good standing] for a position at Quinnipiac . . . nor
[was he provided with a letter of good standing] at any
subsequent time. Thus, [the defendant’s] response of
‘[n]o’ to [Keith] in response to her question to the effect
of whether the plaintiff would be able to get a letter of
good standing was substantially true.’’ (Footnote omit-
ted.) Thus, the defendant asserted that, because the
defendant’s statement to Keith was substantially true
based on the uncontested evidence before the trial
court, the plaintiff’s defamation claim failed as a matter
of law.
   In his motion to reargue, the defendant also argued
that the court improperly denied his motion for sum-
mary judgment on the tortious interference count. The
defendant asserted that, in doing so, ‘‘the court . . .
misapprehend[ed] or overlook[ed]’’ the underlying tort
upon which his tortious interference claim was based.
The defendant pointed to the plaintiff’s complaint,
which states that ‘‘[t]he plaintiff’s claim for tortious
interference . . . is based upon [the] plaintiff’s allega-
tion that [the defendant] ‘falsely communicated to Quin-
nipiac . . . that [the] plaintiff was not entitled to retire-
ment identification and falsely stated that he was found
to have committed misconduct at the time of his retire-
ment.’ ’’ Thus, according to the defendant, ‘‘the [plain-
tiff’s tortious interference] claim [was] based upon the
underlying tort of defamation.’’ In denying the defen-
dant’s motion for summary judgment on this count,
however, the court ‘‘conclude[d] that a trier of fact
could find that [the defendant] is liable either for the
underlying tort of fraudulent misrepresentation or
intentional interference,’’ even though ‘‘[n]either tort is
[pleaded] in the plaintiff’s [c]omplaint nor can either
be inferred from the allegations set forth.’’
   In response to the defendant’s motion to reargue, the
court ordered the plaintiff to file a response to the
defendant’s motion by April 27, 2018, which the plaintiff
did. On May 1, 2018, the court granted the defendant’s
motion to reargue its ruling on the motion for summary
judgment because the defendant ‘‘raise[d] controlling
principles of law and possible misapprehension of facts
by the court to warrant reargument.’’ In light of the
court’s granting the defendant’s motion to reargue, both
parties submitted supplemental memoranda in support
of and opposition to summary judgment on the defama-
tion and tortious interference counts.
   On May 31, 2018, the court, after reargument and
reconsideration, granted the defendant’s motion for
summary judgment on the defamation and tortious
interference counts and, accordingly, vacated its March
12, 2018 memorandum of decision on the motion. In its
revised memorandum of decision, the court set forth
its reasoning in support of its granting summary judg-
ment in favor of the defendant on both counts. With
respect to the defamation count, the court concluded
that ‘‘the [defendant] . . . met [his] burden of showing
an absence of a genuine issue of material fact that no
defamatory statement was made by [the defendant] to
Quinnipiac.’’ In arriving at this conclusion, the court
determined that there was no genuine issue of material
fact regarding the substantial truth of the defendant’s
statement to Keith. Indeed, the statement was substan-
tially true, according to the court, because Hammick, as
the chief of the department, had ‘‘previously determined
that the plaintiff had not retired in good standing and
was [therefore] ineligible’’ to receive documentation
stating that he left the department in good standing.
Thus, the court concluded that, ‘‘because [the defen-
dant’s] statement [was] substantially true and truth is
an affirmative defense to defamation, [the defendant]
is entitled to summary judgment as to [the defamation]
count . . . .’’
  The court also concluded that the defendant was
entitled to summary judgment as to the tortious interfer-
ence count. In arriving at this conclusion, the court
agreed with the defendant that the tort underlying the
plaintiff’s tortious interference claim was defamation.
Moreover, having determined that ‘‘there [was] insuffi-
cient evidence that [the defendant] committed [the]
underlying tort’’ of defamation, the court concluded
that the plaintiff’s tortious interference claim failed as
a matter of law, entitling the defendant to summary
judgment on that count. This appeal followed.
                             I
  The plaintiff first claims that the trial court abused its
discretion in granting the defendant’s motion to reargue
because ‘‘it was unreasonable for the trial court to [con-
clude] that it had misapprehended any facts’’ or over-
looked any controlling principles of law in its original
decision on the defendant’s motion for summary judg-
ment. We disagree.
   Before addressing the merits of the plaintiff’s claim,
we first set forth our standard of review of a trial court’s
decision on a motion to reargue, as well as well estab-
lished legal principles concerning these motions.
Importantly, ‘‘[t]he granting of a motion for reconsidera-
tion and reargument is within the sound discretion of
the court.’’ (Internal quotation marks omitted.) Ray v.
Ray, 177 Conn. App. 544, 574, 173 A.3d 464 (2017).
Accordingly, ‘‘we review a court’s decision on [a]
motion [to reargue] for an abuse of discretion.’’ Priore
v. Haig, 196 Conn. App. 675, 685,         A.3d       (2020).
‘‘[A]s with any discretionary action of the trial court,
appellate review requires every reasonable presump-
tion in favor of the action, and the ultimate issue for
us is whether the trial court could have reasonably
concluded as it did. . . . In addition, where a motion
is addressed to the discretion of the court, the burden
of proving an abuse of that discretion rests with the
appellant.’’ (Internal quotation marks omitted.) Gibbs
v. Spinner, 103 Conn. App. 502, 507, 930 A.2d 53 (2007).7
   Turning to the present case, the trial court, in granting
the defendant’s motion to reargue, determined that the
defendant had ‘‘raise[d] controlling principles of law
and possible misapprehension of facts by the court to
warrant reargument.’’ This court repeatedly has stated
that ‘‘[a] motion to reargue is proper either when its
purpose is to direct the court’s attention to a case or
legal principle that the court has overlooked or when
the movant seeks to correct a misapprehension of
facts.’’ Benedetto v. Dietze & Associates, LLC, 159 Conn.
App. 874, 879, 125 A.3d 536, cert. denied, 320 Conn. 901,
127 A.3d 185 (2015); see also Marquand v. Administra-
tor, Unemployment Compensation Act, 124 Conn. App.
75, 80, 3 A.3d 172 (2010) (trial court did not abuse its
discretion in granting defendant’s motion to reargue
when, in that motion, defendant ‘‘argued that the court’s
prior ruling failed to give the appropriate weight to the
strict statutory standards for appeals, and the long line
of case law in support of that view’’ (internal quotation
marks omitted)), cert. denied, 300 Conn. 923, 15 A.3d
630 (2011).
  Indeed, in the present case, the defendant, in his
motion to reargue, raised several errors that he claimed
that the trial court made in its March 12, 2018 decision
on his motion for summary judgment. First, the defen-
dant asserted that the court relied on the wrong state-
ment to determine whether to grant his motion for
summary judgment on the defamation count. Indeed,
the defendant pointed out that, in its March 12, 2018
memorandum of decision, the court determined that
the defendant told Keith ‘‘that the plaintiff would never
get a letter of good standing.’’ The defendant asserted,
however, that ‘‘[t]he undisputed fact . . . as docu-
mented in Keith’s report submitted as [an] exhibit . . .
in support of [the defendant’s motion for] summary
judgment is that Keith asked [the defendant] if [the
plaintiff] ‘would ever be able to obtain a letter of good
standing from the . . . [d]epartment and he replied to
her, ‘[n]o.’ ’’
   Second, the defendant asserted that the court misap-
prehended whether the plaintiff would be able to
receive a letter of good standing from the department,
which, according to the defendant, was critical to the
court’s deciding whether to grant his motion for sum-
mary judgment on the defamation count. Indeed, as
the defendant noted, the court, in its March 12, 2018
memorandum of decision, stated that ‘‘it [was] unclear
whether the plaintiff would ever receive a letter of good
standing.’’ The defendant stated, however, that, in arriv-
ing at this conclusion, the court must have overlooked
‘‘the uncontroverted evidence [before the court] that
the plaintiff was not provided with a letter of good
standing and retirement badge when he left the . . .
[d]epartment in May of 2012; nor in June of 2014, when
he sought [a letter of good standing] for a position at
Quinnipiac . . . nor [was he provided with a letter of
good standing] at any subsequent time.’’
   With respect to the tortious interference claim, the
defendant asserted that the court incorrectly deter-
mined that misrepresentation or intentional interfer-
ence were the torts underlying this claim. Rather, the
defendant contended that, based on what the plaintiff
alleged in his complaint, defamation was the tort under-
lying the tortious interference claim.
   Having been made aware of these potential errors
that it made in its March 12, 2018 memorandum of
decision on the defendant’s motion for summary judg-
ment, the trial court was well within its discretion to
order reargument on the defendant’s motion for sum-
mary judgment and, in doing so, to reevaluate its prior
denial of the motion. See Benedetto v. Dietze & Associ-
ates, LLC, supra, 159 Conn. App. 879; Marquand v.
Administrator, Unemployment Compensation Act,
supra, 124 Conn. App. 80. Thus, we conclude that the
trial court did not abuse its discretion in granting the
defendant’s motion to reargue.
                            II
  The plaintiff next claims that, even if the trial court
properly granted the defendant’s motion to reargue, it
improperly granted the defendant’s motion for sum-
mary judgment on his claims of defamation and tortious
interference against the defendant. We disagree.
   Before analyzing each part of the plaintiff’s claim,
we first set forth our well established standard of review
of a trial court’s granting a motion for summary judg-
ment. See Kusy v. Norwich, 192 Conn. App. 171, 175,
217 A.3d 31, cert. denied, 333 Conn. 931, 218 A.3d 71
(2019). ‘‘On appeal, [w]e must decide whether the trial
court erred in determining that there was no genuine
issue as to any material fact and that the moving party
is entitled to a judgment as a matter of law. . . . [O]ur
review is plenary and we must decide whether the [trial
court’s] conclusions are legally and logically correct and
find support in the facts that appear on the record. . . .
   ‘‘Practice Book § [17-49] provides that summary judg-
ment shall be rendered forthwith if the pleadings, affida-
vits, and any other proof submitted show that there is
no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.
. . . In deciding a motion for summary judgment, the
trial court must view the evidence in the light most
favorable to the nonmoving party. . . .
   ‘‘A material fact is a fact that will make a difference
in the outcome of the case. . . . Once the moving party
has presented evidence in support of the motion for
summary judgment, the opposing party must present
evidence that demonstrates the existence of some dis-
puted factual issue . . . . It is not enough, however,
for the opposing party merely to assert the existence
of such a disputed issue. Mere assertions of fact . . .
are insufficient to establish the existence of a material
fact and, therefore, cannot refute evidence properly
presented to the court under Practice Book § [17-45].
. . . The movant has the burden of showing the
nonexistence of such issues but the evidence thus pre-
sented, if otherwise sufficient, is not rebutted by the
bald statement that an issue of fact does exist. . . . To
oppose a motion for summary judgment successfully,
the nonmovant must recite specific facts . . . which
contradict those stated in the movant’s affidavits and
documents.’’ (Internal quotation marks omitted.)
Streifel v. Bulkley, 195 Conn. App. 294, 299–300, 224
A.3d 539, cert. denied, 335 Conn. 911, A.3d (2020).
                            A
   The plaintiff first argues that the court improperly
granted summary judgment in favor of the defendant
on the defamation count because there was a genuine
issue of material fact as to whether the defendant’s
statement to Keith was substantially true. We are not
persuaded.
   ‘‘A defamatory statement is defined as a communica-
tion that tends to harm the reputation of another as to
lower him in the estimation of the community or to
deter third persons from associating or dealing with him
. . . .’’ (Internal quotation marks omitted.) NetScout
Systems, Inc. v. Gartner, Inc., 334 Conn. 396, 410, 223
A.3d 37 (2020). ‘‘At common law, [t]o establish a prima
facie case of defamation, the plaintiff must demonstrate
that: (1) the defendant published a defamatory state-
ment; (2) the defamatory statement identified the plain-
tiff to a third person; (3) the defamatory statement
was published to a third person; and (4) the plaintiff’s
reputation suffered injury as a result of the statement.’’
(Internal quotation marks omitted.) Id.
   ‘‘[F]or a claim of defamation to be actionable, the
statement [at issue] must be false . . . .’’ (Internal quo-
tation marks omitted.) Gleason v. Smolinski, 319 Conn.
394, 431, 125 A.3d 920 (2015). In other words, a defen-
dant cannot be held liable for defamation if the state-
ment at issue is substantially true. See Goodrich v.
Waterbury Republican-American, Inc.,188 Conn. 107,
112–13, 448 A.2d 1317 (1982).
   Moreover, ‘‘[c]ontrary to the [common-law] rule that
required the defendant to establish the literal truth of
the precise statement made, the modern rule is that
only substantial proof need be shown to constitute the
justification. . . . [Thus] [i]t is not necessary for the
defendant to prove the truth of every word of the libel.
If he succeeds in proving that the main charge, or gist,
of the libel is true, he need not justify statements or
comments which do not add to the sting of the charge
or introduce any matter by itself actionable.’’ (Citations
omitted; internal quotation marks omitted.) Id. Import-
antly, if a defendant moves for summary judgment on
a defamation count and there exists no genuine issue
of material of fact as to whether the alleged defamatory
statement is substantially true, then it is appropriate
for the trial court to enter summary judgment in favor of
the defendant. See Strada v. Connecticut Newspapers,
Inc., 193 Conn. 313,315 n.4, 318, 321–22, 477 A.2d 1005
(1984) (affirming trial court’s granting summary judg-
ment in favor of defendant on libel count because trial
court correctly concluded that defendant’s alleged libel-
ous statements were substantially true); Mercer v. Cos-
ley, 110 Conn. App. 283, 303–305, 955 A.2d 550 (2008)
(affirming trial court’s rendering summary judgment in
favor of defendant after having ‘‘conclude[d] that the
[alleged defamatory] statements were true, either sub-
stantially or literally’’).
   In support of his argument that there was a genuine
issue of material fact as to whether the defendant’s
statement to Keith was substantially true, the plaintiff,
in his appellate brief, stated that Hammick’s deposition
testimony about when he determined whether the plain-
tiff had left the department in good standing contra-
dicted what he averred in a subsequent affidavit. In his
affidavit, which the defendant proffered in support of
his motion for summary judgment, Hammick stated
that, ‘‘[a]t the time that [the plaintiff] resigned, he con-
tinued to be under investigation . . . . Based upon my
review of the facts and evidence of the internal affairs
investigation, along with [the plaintiff’s] decision to
resign from his position while the investigation was
ongoing, I determined that he did not leave the depart-
ment in good standing. . . . As a result, I made the
determination not to provide [the plaintiff] with a retire-
ment badge and identification card upon his resigna-
tion. . . . For the same reasons, I declined to provide
him with a letter of good standing when he subsequently
requested one.’’
   During his deposition, Hammick was shown a May
21, 2012 e-mail from a town employee notifying him
that the plaintiff was not returning to work for the
department, effective immediately, and was retiring as
of June 1, 2012.8 Hammick was also shown his response
to this e-mail. The plaintiff’s counsel then asked Ham-
mick if, at the time he responded, he had decided
whether the plaintiff had left the department in good
standing. Hammick responded, ‘‘I don’t believe I had
made that decision yet.’’ In light of this alleged contra-
diction between the averments that Hammick made in
his affidavit and his deposition testimony, the plaintiff
contends that there was a genuine issue of material fact
as to whether the defendant’s statement to Keith was
substantially true.
   This contention is flawed, however, because the por-
tion of Hammick’s deposition testimony to which the
plaintiff directs our attention only supports a conclu-
sion that Hammick had not decided whether the plain-
tiff had left the department in good standing at the time
he replied to the May 21, 2012 e-mail from the town
employee notifying him that the plaintiff was retiring
from the department. It does not, however, contradict
what Hammick stated in his affidavit: that sometime
after the plaintiff announced that he was retiring from
the department, he determined that the plaintiff did
not leave the department in good standing and that
he declined the plaintiff’s request for a letter of good
standing when the plaintiff later requested one. Indeed,
in the same exchange during the deposition to which
the plaintiff directs our attention, the plaintiff’s counsel
asked whether Hammick ‘‘g[a]ve [the plaintiff] a letter
of good standing subsequent to’’ his responding to the
May 21, 2012 e-mail from the town employee, to which
Hammick responded, ‘‘I did not.’’
  Moreover, after the defendant met his burden, the
plaintiff did not proffer any evidence demonstrating a
genuine issue of material fact as to whether the defen-
dant’s statement to Keith was substantially true. In sup-
port of his motion for summary judgment, and in fur-
therance of his assertion that his statement to Keith was
substantially true, the defendant proffered Hammick’s
affidavit, in which Hammick averred that the plaintiff
did not leave the department in good standing and that
he declined to provide the plaintiff with a letter of
good standing. In addition, both parties proffered the
department policy stating that good standing determina-
tions are made at the discretion of the chief of the
department. See footnote 4 of this opinion. Importantly,
at oral argument, the plaintiff conceded, and our inde-
pendent review of the record confirms, that there was
no evidence in the record demonstrating that the plain-
tiff could obtain a letter of good standing from the
department. In light of the uncontested averment by
Hammick that he had decided that the plaintiff would
not receive a letter of good standing from the depart-
ment—a decision that was undisputedly within his sole
discretion to make9—the trial court properly deter-
mined that there was no genuine issue of material fact
as to whether the defendant’s statement to Keith was
substantially true. See Kusy v. Norwich, supra, 192
Conn. App. 182 (stating that ‘‘upon a proper burden
shifting, [the nonmoving party must] proffer . . . evi-
dence in opposition to a motion for summary judgment’’
that raises genuine issue of material fact or else court
should grant motion for summary judgment). Because
there was no genuine issue of material fact as to
whether the defendant’s statement to Keith was sub-
stantially true, we conclude that the court properly
granted summary judgment in favor of the defendant
on the defamation count. See Strada v. Connecticut
Newspapers, Inc., supra, 193 Conn. 322; Mercer v. Cos-
ley, supra, 110 Conn. App. 303–305.
                            B
  The plaintiff next argues that the trial court’s granting
of the defendant’s motion for summary judgment on
the tortious interference count was improper because
there was a genuine issue of material fact as to whether
the defendant’s alleged interference with his employ-
ment relationship with Quinnipiac was tortious. Specifi-
cally, he argues that ‘‘there [was] a genuine [issue] of
material fact as to whether [the defendant] misrepre-
sented that the plaintiff would never receive a letter of
good standing,’’ resulting in Quinnipiac terminating his
employment as a public safety officer. We are not per-
suaded.
   Before addressing the plaintiff’s argument, we first
set forth well settled principles concerning tortious
interference. Our Supreme Court has stated that ‘‘[a]
claim for tortious interference with contractual rela-
tions requires the plaintiff to establish (1) the existence
of a contractual or beneficial relationship, (2) the defen-
dants’ knowledge of that relationship, (3) the defen-
dants’ intent to interfere with the relationship, (4) the
interference was tortious, and (5) a loss suffered by
the plaintiff that was caused by the defendants’ tortious
conduct.’’ (Internal quotation marks omitted.) Land-
mark Investment Group, LLC v. CALCO Construc-
tion & Development Co., 318 Conn. 847, 864, 124 A.3d
847 (2015).
   With respect to the fourth element of a claim for
tortious interference—whether the interference was
tortious—this court has stated that, ‘‘to substantiate a
claim of tortious interference with a business expec-
tancy, there must be evidence that the interference
resulted from the defendant’s commission of a tort.’’
(Internal quotation marks omitted.) Benchmark Munic-
ipal Tax Services, Ltd. v. Greenwood Manor, LLC, 194
Conn. App. 432, 440, 221 A.3d 501 (2019). Moreover, in
cases in which a defendant moves for summary judg-
ment on a tortious interference count and ‘‘present[s]
evidence demonstrating the lack of a genuine issue of
material fact regarding an essential element [of a claim
of tortious interference] the plaintiff [can no longer]
rest on the factual allegations in the complaint and
[must] provide counteraffidavits or other evidence dem-
onstrating a genuine issue of material fact.’’ Brown v.
Otake, 164 Conn. App. 686, 711–12, 138 A.3d 951 (2016).
If the plaintiff, as the nonmoving party, fails to do this,
then the court should grant summary judgment in favor
of the defendant on the tortious interference count. See
id., 712.
   In support of his argument that the court improperly
granted summary judgment in favor of the defendant
on the tortious interference count, the plaintiff asserts
that there was a genuine issue of material fact as to
whether the defendant’s statement to Keith misrepre-
sented the plaintiff’s ability to obtain a letter of good
standing from the department. In support of this asser-
tion, the plaintiff contends that Hammick had not yet
determined whether he left the department in good
standing when the defendant made his statement to
Keith or, in the alternative, even if Hammick had deter-
mined that the plaintiff did not leave the department
in good standing by the time that the defendant made
this statement, the defendant was unaware of such a
determination having been made.
   Before addressing the plaintiff’s arguments, it is
important that we first note that the trial court, in its
May 31, 2018 memorandum of decision, correctly deter-
mined that defamation was the tort underlying the plain-
tiff’s allegation that the defendant tortiously interfered
with his employment relationship with Quinnipiac.
Indeed, the plaintiff’s complaint alleges that, ‘‘[o]n
August 19, 2014, the [defendant] communicated false
and defamatory information to [the] plaintiff’s employ-
ers at Quinnipiac . . . . [The defendant] . . . falsely
communicated to Quinnipiac . . . that [the] plaintiff
was not entitled to retirement identification and falsely
stated that he was found to have committed misconduct
at the time of his retirement. . . . As a result of the
false and defamatory statements by [the defendant]
Quinnipiac . . . was induced to fire [the] plaintiff on
August 19, 2014.’’ (Emphasis added.)
   Because we concluded in part II A of this opinion
that the plaintiff’s defamation claim fails as a matter of
law because the defendant’s statement to Keith was
substantially true, his claim that the court improperly
granted the defendant’s motion for summary judgment
on the tortious interference count does not warrant
substantial discussion. See Benchmark Municipal Tax
Services, Ltd. v. Greenwood Manor, LLC, supra, 194
Conn. App. 440. Indeed, the plaintiff proffered no evi-
dence rebutting the defendant’s evidence that his state-
ment to Keith was substantially true and, at oral argu-
ment, admitted as much.10 Moreover, whether the
defendant knew that Hammick had determined that the
plaintiff would not receive a letter of good standing
is of no consequence to our determination that the
defendant’s statement to Keith was not defamatory as
a matter of law because it has no bearing on whether
the statement was substantially true. Therefore,
because the plaintiff failed to proffer evidence rebutting
the defendant’s evidence demonstrating that there was
no genuine issue of material fact as to whether the
defendant’s conduct was tortious—namely, there was
no genuine issue of material fact as to whether the
statement he made to Keith was substantially true and
thus not defamatory—we conclude that the court prop-
erly granted summary judgment in favor of the defen-
dant on the tortious interference count.11 See Brown v.
Otake, supra, 164 Conn. App. 712.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff’s complaint contained five counts, alleging that the defen-
dants, Paul Hammick, chief of the Bloomfield Police Department, Matthew
Willauer, a lieutenant and commander of the professional standards division
of the Bloomfield Police Department, and the town of Bloomfield, were
liable to the plaintiff for tortious interference, breach of implied contract,
defamation, negligent infliction of emotional distress, and intentional inflic-
tion of emotional distress. The trial court granted summary judgment in
favor of all three defendants on all five counts of the complaint. On appeal,
however, the plaintiff only challenges the court’s granting of summary judg-
ment on the tortious interference and defamation counts with respect to
Willauer. Thus, all references to the defendant in this opinion are to Willauer.
   2
     See footnote 8 of this opinion for a discussion about a discrepancy in
the record over the date on which the defendant retired from the department.
   3
     Department policy defines ‘‘[g]ood standing’’ in relevant part as ‘‘retire-
ment or resignation that was . . . not the result of or avoidance of, any
current or past disciplinary or punitive action, work performance contract,
or criminal matter . . . .’’ Bloomfield Police Dept., Manual of Policy and
Procedure (Rev. September 25, 2006) vol. 2.
   4
     Department policy states in relevant part: ‘‘The issuance of a retirement
identification card and badge is at the discretion of the [c]hief of [the
department]. In general, [s]worn [o]fficers who meet the criteria listed [in
this policy] are eligible to receive a retirement badge and identification card,
as a token of appreciation from the department.’’ (Emphasis added; internal
quotation marks omitted.) Bloomfield Police Dept., Manual of Policy and
Procedure (Rev. September 25, 2006) vol. 2. One of the criteria for receiving
a retirement badge and identification card is that the officer retired or
resigned in ‘‘good standing,’’ as defined in the policy. See footnote 3 of
this opinion.
   5
     In his complaint, the plaintiff does not explicitly state which statement
of the defendant’s was defamatory. The plaintiff more generally alleges in
his complaint that the defendant ‘‘falsely communicated to Quinnipiac . . .
that [the] plaintiff was not entitled to retirement identification and falsely
stated that he was found to have committed misconduct at the time of
his retirement.’’
   The court, in its May 31, 2018 memorandum of decision on the defendant’s
motion for summary judgment, determined that the defendant’s response
of ‘‘no’’ to Keith’s question of whether the plaintiff would ever be able to
obtain a letter of good standing from the department was the statement
underlying the plaintiff’s claims of defamation and tortious interference.
Moreover, at oral argument, the plaintiff reaffirmed that this statement by
the defendant was the allegedly defamatory statement underlying his claims
against the defendant.
   6
     On October 3, 2017, the plaintiff filed a motion for summary judgment
on all counts of his complaint. The court, however, denied this motion on
all counts. On appeal, the plaintiff does not challenge the court’s denial of
his motion for summary judgment.
   7
     In his appellate brief, the plaintiff made two other arguments in support
of his claim that the court improperly granted the defendant’s motion to
reargue. First, the plaintiff argued that the court improperly considered the
motion to reargue because it was filed more than twenty days after the
court denied the defendant’s motion for summary judgment and thus was
untimely. See Practice Book § 11-12 (a). At oral argument, however, the
plaintiff withdrew this part of his claim pertaining to the timeliness of the
court’s granting of the defendant’s motion to reargue.
   Second, the plaintiff argues that, in granting the defendant’s motion to
reargue, the court improperly considered the defendant’s argument that his
statement to Keith was substantially true and thus was neither defamatory
nor constituted tortious interference as a matter of law. The plaintiff asserts
that considering this argument was improper because the defendant ‘‘failed
to raise or brief this argument in [his] original argument for summary judg-
ment . . . and [thus] should have been deemed abandoned.’’ The defendant,
however, did argue in his motion for summary judgment and the memoran-
dum of law in support thereof that the plaintiff’s defamation claim should
fail as a matter of law because his statement to Keith was substantially
true. Indeed, the defendant stated the following in his October 2, 2017
memorandum of law in support of summary judgment: ‘‘With regard to the
[defamation] claim directed toward [the defendant], [the defendant] simply
responded ‘[n]o’ to . . . Keith upon her asking him whether the plaintiff
would ever be provided a letter of good standing from the [department].
[This statement] is not false but rather is substantially true.’’ (Emphasis
added; internal quotation marks omitted.) Moreover, in the same memoran-
dum, the defendant argued that the plaintiff’s tortious interference claim
failed as a matter of law because ‘‘[he] simply responded truthfully to
Quinnipiac University’s investigator’s inquiry . . . .’’ (Emphasis added.)
Thus, the plaintiff’s argument is unavailing.
   8
     In the plaintiff’s complaint, he alleged that he retired from the department
on June 1, 2012. In his affidavit and in the statement of the facts that he
submitted in opposition to the defendant’s motion for summary judgment,
however, the plaintiff and his counsel aver that the plaintiff retired on May
21, 2012. An exchange between the plaintiff’s counsel and Hammick during
Hammick’s deposition appears to clarify this discrepancy. Indeed, this
exchange supports a conclusion that the plaintiff notified the town that he
would not be returning on May 21, 2012, and that he intended to begin
collecting his retirement benefit on June 1, 2012. This exchange, in relevant
part, is as follows:
   ‘‘Q. I’m showing you what’s marked [e]xhibit 17, which is a[n] e-mail trail
starting with an e-mail from Cindy Coville to you dated May 21—yeah, May
21, 2012. Have you ever seen that before?
   ‘‘A. I—I remember seeing this and gathering information for disclosure,
yes.
   ‘‘Q. Okay. And Cindy is the director of Human Resources; right?
   ‘‘A. Yes.
                                         ***
   ‘‘Q. And she said [the plaintiff] submitted his letter of resignation effective
today and his intent to collect his retirement benefit—I’m sorry, retirement
beginning June [1], 2012; right?
   ‘‘A. That’s correct, that’s what it says.
   ‘‘Q. And then is that your response above?
   ‘‘A. It appears to be, yes.
                                        ***
     ‘‘Q. Well, you—you didn’t give him a letter of good standing subsequent
to this e-mail; right?
   ‘‘A. I did not.
   ‘‘Q. At the time that you wrote this e-mail to Cindy Coville, had you already
decided that [the plaintiff] would not leave in good standing?
   ‘‘A. I don’t believe I had made that decision yet.
   ‘‘Q. Okay. Did you communicate to anyone at that time, in May [21] or
thereabouts, that you had determined that [the plaintiff] would not be leaving
in good standing?
   ‘‘A. I don’t believe I communicated that with anyone.
   ‘‘Q. So at the time that [the plaintiff]—that you were notified that [the
plaintiff] was resigning and collecting his retirement benefits, you didn’t
make a determination that his service would be—would not be in good
standing?
                                        ***
     ‘‘A. I don’t recall making that determination at that time.
   ‘‘Q. So you didn’t tell [the plaintiff] at the time that he was retiring here
that he was retiring not in good standing; right?
   ‘‘A. I didn’t have a conversation with [the plaintiff].’’
   9
      In the plaintiff’s statement of facts in dispute, the plaintiff’s attorney
denies that ‘‘[t]he issuance of a retirement badge, identification card and/
or letter of good standing to a retired [department] officer is at the sole
discretion of the chief . . . .’’ Instead, he avers that ‘‘[t]he issuance [of a
letter of good standing] is subject to [department policy] which Hammick
did not consistently apply.’’
   In effect, the plaintiff’s counsel avers that Hammick improperly applied
the criteria to determine whether to issue the plaintiff a letter of good
standing that is stated in the department policy pertaining to ‘‘good standing’’
determinations. This, however, is a separate issue from whether it was
within Hammick’s discretion to make such determinations and to issue
‘‘good standing’’ letters. The plaintiff provided no evidence disputing the
policy that both he and the defendant proffered, which stated that the
issuance of documentation showing that an officer left the department in
good standing was within the chief’s discretion. Moreover, at oral argument
before this court, the plaintiff admitted that the decision to provide him
with a letter of good standing was solely within the province of the chief
of the department. Thus, Hammick’s discretion to issue such documentation
is undisputed for purposes of this appeal.
   10
       Indeed, the plaintiff, at oral argument, stated that, if the defendant’s
statement to Keith was substantially true, then the statement was ‘‘not
necessarily tortious.’’
   11
       The plaintiff argues that the court improperly granted summary judg-
ment because he proffered evidence that the defendant acted with malice,
which, he contends, created a genuine issue of material fact as to whether
the defendant’s interference with his employment relationship with Quinnip-
iac was tortious. We need not address this argument, however, because we
conclude that the plaintiff failed to proffer evidence that the defendant’s
interference resulted from his commission of a tort; namely, in this case,
defamation. Because the plaintiff failed to proffer this evidence, his tortious
interference claim fails as a matter of law. See Benchmark Municipal Tax
Services, Ltd. v. Greenwood Manor, LLC, supra, 194 Conn. App. 440; Brown
v. Otake, supra, 164 Conn. App. 712.